        Case 1:19-cv-11314-PBS Document 86-2 Filed 11/12/19 Page 1 of 30



                      UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF MASSACHUSETTS



GILBERTO PEREIRA BRITO, FLORENTIN
AVILA LUCAS, and JACKY CELICOURT,
individually and on behalf of all those similarly
situated,
                                                    Case No. 19-11314-PBS
                       Plaintiff-Petitioners,

v.

WILLIAM BARR, et al.,

                       Defendant-Respondents.



                                          APPENDIX B
Case 5:18-cv-02604-JGB-SHK
         Case 1:19-cv-11314-PBS
                             Document
                                 Document
                                      101 86-2
                                          Filed 10/24/19
                                                Filed 11/12/19
                                                          Page Page
                                                               1 of 292 ofPage
                                                                           30 ID #:787




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

    Case No.      EDCV 18-2604 JGB (SHKx)                           Date October 24, 2019
   Title Ernesto Torres, et al. v. United States Department of Homeland Security, et al.



    Present: The Honorable        JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


                  MAYNOR GALVEZ                                          Not Reported
                     Deputy Clerk                                       Court Reporter


   Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
            None Present                                       None Present


    Proceedings:    Order (1) DENYING Federal Defendants’ Motion to Dismiss (Dkt. No.
                    79) and (2) GRANTING in Part and DENYING in Part GEO’s Motion to
                    Dismiss (Dkt. No. 80) (IN CHAMBERS)

          Before the Court are a motion to dismiss by Defendants U.S. Department of Homeland
  Security, U.S. Immigration and Customs Enforcement, Kirstjen M. Nielsen, Ronald D. Vitiello,
  and David Marin, (“DHS’s Motion,” Dkt. No. 79), and a motion to dismiss by Defendant GEO
  Group, Inc. (“GEO”), (“GEO’s Motion,” Dkt. No. 80). The Court held a hearing on the
  Motions on October 21, 2019. After considering the oral argument and papers filed in support
  of, and in opposition to, the Motions, the Court DENIES DHS’s Motion and GRANTS in part
  and DENIES in part GEO’s Motion.

                                       I.   BACKGROUND

  A.      Procedural Background

          This is a conditions of confinement case brought by immigrant detainees and legal
  organizations. On December 14, 2018 Plaintiffs Jason Nsinano, Desmond Tenghe, Ernesto
  Torres, American Immigration Lawyers Association (“AILA”), and Immigration Lawyers
  Association (“Imm Def”) filed a putative class action complaint against Defendants.
  (“Complaint,” Dkt. No. 1.) Plaintiffs filed a first amended complaint on February 28, 2019,
  which added Plaintiff Yakubu Raji. (“FAC,” Dkt. No. 62.) Plaintiffs’ FAC alleges six causes of
  action related to their detention at Immigration and Customs Enforcement (“ICE”) contract

   Page 1 of 29                      CIVIL MINUTES—GENERAL                    Deputy Clerk MG
Case 5:18-cv-02604-JGB-SHK
         Case 1:19-cv-11314-PBS
                             Document
                                 Document
                                      101 86-2
                                          Filed 10/24/19
                                                Filed 11/12/19
                                                          Page Page
                                                               2 of 293 ofPage
                                                                           30 ID #:788



  detention facilities in the southern California region: (1) violation of the Immigration and
  Nationality Act (“INA”), 8 U.S.C. §§ 1229a(b)(4)(A)-(B), 1362; (2) violation of the Due
  Process Clause of Fifth Amendment of the U.S. Constitution (“procedural due process claim”);
  (3) violation of the Due Process Clause of the Fifth Amendment of the U.S. Constitution
  (“substantive due process claim”); (4) violation of the First Amendment of the U.S.
  Constitution, on behalf of AILA and Imm Def; (5) violation of the First Amendment of the U.S.
  Constitution, on behalf of individual Plaintiffs; and (6) violation of the Administrative Procedure
  Act (“APA”), as to Defendant ICE. Plaintiffs seek declaratory and injunctive relief, including
  that Defendants undertake measures to improve conditions of confinement. (FAC at 63-64.)
  Plaintiffs do not seek to overturn any decision in an immigration proceeding. (Id.)

          DHS and GEO filed their Motions concurrently on May 31, 2019. (Dkt. Nos. 79, 80.) On
  July 8, 2019, the parties stipulated to dismiss Defendant Orange County Sheriff’s Department
  (“OCSD”). (Dkt. No. 88.) On July 23, 2019, Plaintiffs voluntarily dismissed the claims of
  Yakubu Raji. (Dkt. No. 89.) Three days later, Plaintiffs filed an opposition to DHS’s Motion,
  (“Opposition to DHS’s Motion,” Dkt. No. 90), and an opposition to GEO’s Motion,
  (“Opposition to GEO’s Motion,” Dkt. No. 91). Defendants timely replied. (“DHS’s Reply,”
  Dkt. No. 96; “GEO’s Reply,” Dkt. No. 97.)

  B.      Factual Allegations

          Plaintiffs allege as follows. There is an immigration detention facility in San Bernardino
  County, “Adelanto,” that can house approximately 1,900 individuals. (Id. ¶¶ 85, 88-90.) Two
  OCSD jails in Orange County also hold immigrants. (Id. at ¶ 4.) DHS and ICE detain
  immigrants in removal proceedings under color of federal immigration law. The government has
  a contract with GEO, which operates Adelanto, and OCSD, which operates the Orange County
  jails. Ernesto Torres (“Torres”), Desmond Tenghe (“Tenghe”), and Jason Sinagwana Nsinano
  (“Nsinano”), are immigrants formerly or currently detained under color of immigration law at
  these ICE contract detention facilities. (FAC ¶¶ 18-56.) Organizational Plaintiffs AILA and
  Imm Def are legal services organizations whose members advise, represent, and advocate for
  detained immigrants. (Id. ¶¶ 73-75.)

           Defendants control the conditions of Plaintiffs’ confinement: they restrict access to
  incoming and outgoing telephone calls, in-person attorney visitation, and legal mail inside
  Adelanto. (Id. at ¶ 4.) ICE has promulgated Performance-Based National Detention Standards
  (“PBNDS”), which GEO is contractually obligated to follow, but in practice Adelanto fails to
  comply with these standards in numerous respects. (Id. ¶ 92.) Defendants limit the duration of
  calls, sometimes to less than ten minutes, (id. ¶ 4), prevent detained immigrants from making
  free legal calls (even if they are indigent), (id. ¶¶ 94-98), restrict the availability and hours during
  which immigrants in administrative segregation can make paid or collect calls, (id. ¶¶ 105-06),
  charge expensive rates, (id. ¶ 101), impose onerous requirements (such as the “positive
  acceptance requirement” that a live person answer the phone, preventing immigrants from
  leaving voicemail), (id. ¶ 103), prevent detained immigrants from receiving incoming calls and
  messages, (id. ¶¶ 107-10), deny detained immigrants confidentiality during their legal calls by

   Page 2 of 29                       CIVIL MINUTES—GENERAL                          Deputy Clerk MG
Case 5:18-cv-02604-JGB-SHK
         Case 1:19-cv-11314-PBS
                             Document
                                 Document
                                      101 86-2
                                          Filed 10/24/19
                                                Filed 11/12/19
                                                          Page Page
                                                               3 of 294 ofPage
                                                                           30 ID #:789



  monitoring and recording them, (id. ¶¶ 4, 111, 115-16), and fail to maintain phone connectivity
  and do not ensure phones are in good working order, (id. ¶¶ 116-19). For in-person legal visits,
  there are insufficient confidential visiting rooms, (id. at 120), and attorneys with appointments
  are at times forced to wait up to four-and-a-half hours to see their clients; those without
  appointments can wait even longer. (Id. ¶¶ 129-31.) Defendants frequently change or delay
  security clearances for interpreters, which hinders attorneys from speaking with clients for days
  or weeks. (Id. ¶ 132.) Legal mail is on occasion returned to sender though it is properly
  addressed, may arrive weeks late, and is at times opened, so it is not a reliable alternative method
  of communication. (Id. ¶¶ 133, 135). Nor is email a possible alternative, as the detainees do not
  have access to the Internet. (Id. ¶¶ 6, 134.)

           The communication failures tolerated by Defendants have the effect of disrupting
  Immigrant Plaintiffs’ representation—with lasting consequences not only for bond and removal
  proceedings, (id. ¶¶ 152-56), but also for legal matters outside immigration court. Immigrants
  detained at Adelanto may have pending habeas petitions, custody matters, criminal appeals, civil
  rights actions, family-court actions, and petitions for benefits, among other legal matters. (See,
  e.g., id. ¶¶ 165-66.) For unrepresented immigrants, contact with the outside world is even more
  critical: they must rely on the limited access Defendants provide to find representation and, when
  that fails, contact family members and friends to gather evidence in support of their cases (both in
  immigration court and in ancillary proceedings). (See id. ¶¶ 143-51, 157-64.)

          Defendants’ policies and procedures are so needlessly restrictive as to be punitive.
  Conditions at Adelanto—including for attorney visitation rooms and phone bays—are virtually
  indistinguishable from those imposed on pretrial detainees and convicted prisoners. (See id. ¶¶
  167-70.) ICE’s 2011 PBNDS provide a less restrictive model that Defendants are contractually
  bound to follow, but in practice violate. (See id. ¶¶ 92, 96, 97, 101, 108, 120, 136, 170.) ICE
  knows of the violations of the PBNDS at Adelanto as well as two other contract facilities operated
  by the OCSD. (Id.)

                                    II.     LEGAL STANDARD

          Defendant moves to dismiss the FAC pursuant to Rules 12(b)(1) and 12(b)(6) of the
  Federal Rules of Civil Procedure. A Rule 12(b)(1) motion challenges the court’s subject matter
  jurisdiction, without which, a federal district court cannot adjudicate the case before it. See
  Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375 (1994). Pursuant to Rule 12(b)(1), a party may
  seek dismissal of an action for lack of subject matter jurisdiction “either on the face of the
  pleadings or by presenting extrinsic evidence.” Sierra v. Dep’t. of Family and Children Servs.,
  2016 WL 3751954, at *3 (C.D. Cal. Feb. 26, 2016) (quoting Warren v. Fox Family Worldwide,
  Inc., 328 F.3d 1136, 1139 (9th Cir. 2003)). Thus, a jurisdictional challenge can be either facial or
  factual. White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). In a facial attack, the moving party
  asserts that the allegations contained in the complaint are insufficient on their face to invoke
  federal jurisdiction. Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). When
  evaluating a facial attack, the court must accept the factual allegations in the plaintiff’s complaint



   Page 3 of 29                       CIVIL MINUTES—GENERAL                        Deputy Clerk MG
Case 5:18-cv-02604-JGB-SHK
         Case 1:19-cv-11314-PBS
                             Document
                                 Document
                                      101 86-2
                                          Filed 10/24/19
                                                Filed 11/12/19
                                                          Page Page
                                                               4 of 295 ofPage
                                                                           30 ID #:790



  as true. Comm. for Immigrant Rights of Sonoma Cty. v. Cty. of Sonoma, 644 F. Supp. 2d 1177,
  1189 (N.D. Cal. 2009).

          “By contrast, in a factual attack, the challenger disputes the truth of the allegations that,
  by themselves, would otherwise invoke federal jurisdiction.” Safe Air for Everyone, 373 F.3d at
  1039. In resolving a factual challenge, the court “need not presume the truthfulness of the
  plaintiff’s allegations” and “may look beyond the complaint to matters of public record without
  having to convert the motion into one for summary judgment.” White, 227 F.3d at 1242.
  “Where jurisdiction is intertwined with the merits, [the Court] must ‘assume the truth of the
  allegations in the complaint . . . unless controverted by undisputed facts in the record.’” Warren,
  328 F.3d at 1139 (quoting Roberts v. Corrothers, 812 F.2d 1173, 1177 (9th Cir. 1987)).

          A Rule 12(b)(6) motion tests the legal sufficiency of the claims asserted in a complaint.
  “Dismissal under Rule 12(b)(6) is appropriate only where the complaint lacks a cognizable legal
  theory or sufficient facts to support a cognizable legal theory.” Mendiondo v. Centinela Hosp.
  Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008). Factual allegations must be enough to “raise a
  right to relief above a speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555
  (2007). Rule 12(b)(6) must be read in conjunction with Federal Rule of Civil Procedure 8(a),
  which requires a “short and plain statement of the claim showing that a pleader is entitled to
  relief,” in order to give the defendant “fair notice of what the claim is and the grounds upon
  which it rests.” Id.; see Horosny v. Burlington Coat Factory, Inc., 2015 WL 12532178, at *3
  (C.D. Cal. Oct. 26, 2015). In considering a Rule 12(b)(6) motion to dismiss, a court accepts the
  plaintiff’s factual allegations in the complaint, and construes the pleadings in the light most
  favorable to the non-moving party. See Shwarz v. United States, 234 F.3d 428, 435 (9th Cir.
  2000). Determining whether a complaint states a plausible claim for relief is “a context-specific
  task that requires the reviewing court to draw on its judicial experience and common sense.”
  Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                        III.    DISCUSSION

          Defendants argue the Court lacks subject matter jurisdiction to hear this case due to
  jurisdiction-stripping provisions of the INA, 8 U.S.C. § 1252. Defendants also argue Plaintiffs
  lacked standing to bring the action or that their claims have become moot due to events since the
  action commenced. Finally, Defendants argue that each cause of action fails. The Court
  considers each of these arguments in turn.

  A.      Potential Jurisdictional Obstacles in 8 U.S.C. § 1252

          Defendants raise several potential obstacles to jurisdiction found in the INA, 8 U.S.C §
  1252. (DHS Mot. at 4-10; GEO Mot. at 15-17.) Each is a facial challenge to the Court’s ability to
  hear claims touching on immigration removal. The Court first addresses § 1252(a)(5) and (b)(9)
  and determines the provisions do not prevent review of Plaintiffs’ claims. The Court may hear
  each of Plaintiffs’ claims, because they focus on conditions of confinement only. The claims are
  not inextricably a part of the removal process and, as such, § 1252’s prohibitions do not apply.

   Page 4 of 29                      CIVIL MINUTES—GENERAL                        Deputy Clerk MG
Case 5:18-cv-02604-JGB-SHK
         Case 1:19-cv-11314-PBS
                             Document
                                 Document
                                      101 86-2
                                          Filed 10/24/19
                                                Filed 11/12/19
                                                          Page Page
                                                               5 of 296 ofPage
                                                                           30 ID #:791



  The Court then turns to § 1252(f)(1), which Defendants argue prevents class-wide injunctive
  relief. The Court concludes that § 1252(f)(1) also does not deprive it of jurisdiction.

          1.      Title 8 U.S.C. § 1252(a)(5) and (b)(9): Jurisdictional “Channeling” of
                  Certain Removal-Related Claims

         Defendants’ first facial challenge to jurisdiction relies on two subsections of 8 U.S.C §
  1252. The section is entitled “[j]udicial review of orders of removal.” (emphasis added.)
  Subsection (a)(5), states in pertinent part:

          [A] petition for review filed with an appropriate court of appeals in accordance
          with this section shall be the sole and exclusive means for judicial review of an
          order of removal entered or issued under any provision of this chapter[.]

  Subsection (b)(9), entitled “[c]onsolidation of questions for judicial review,” states:

          Judicial review of all questions of law and fact, including interpretation and
          application of constitutional and statutory provisions, arising from any action
          taken or proceeding brought to remove an alien from the United States under this
          subchapter shall be available only in judicial review of a final order under this
          section.

  Under these provisions, claims that arise from the removal process must bypass the district court
  and instead be heard through the administrative process. Judicial review is only by the Court of
  Appeals via a petition for review (“PFR”). Courts refer to this effect as jurisdictional
  “channel[ing],” and have dubbed § 1252(b)(9) a “zipper clause.” Reno v. Am.-Arab Anti–
  Discrim. Comm., 525 U.S. 471, 482–83 (1999). The two subsections are typically read together.
  J.E.F.M. v. Lynch, 837 F.3d 1026, 1031 (9th Cir. 2016); see also Cancino-Castellar v. Nielsen, 338
  F. Supp. 3d 1107, 1111 (S.D. Cal. 2018) (“Section 1252(a)(5) is central to Section 1252(b)(9)’s
  scope.”).

          Defendants argue that § 1252(a)(5) and (b)(9) prevent this Court from hearing
  immigration detainees’ conditions of confinement claims, because such claims “arise from”
  removal proceedings or actions taken to remove immigrants from the United States. (DHS Mot.
  at 4-10; GEO Mot. at 15-17.) Defendants rely principally on a Ninth Circuit decision, J.E.F.M. v.
  Lynch, for a sweeping interpretation of the provisions that would be “vise-like” in grip, and
  “swallow[] up virtually all claims that are tied to removal proceedings.” 837 F.3d at 1031 (citing
  Aguilar v. Imm. and Customs Enforcement, 510 F.3d 1, 9 (1st Cir. 2007)).

          But J.E.F.M. is equally clear that the INA does not channel “claims that are independent
  of or collateral to the removal process.” 837 F.3d at 1032 (citing Aguilar, 510 F.3d at 11).
  Sections 1252(a)(5) and (b)(9) will not pull away from district courts claims that are
  “independent or ancillary” and not “bound up in and an inextricable part” of the administrative
  process. Id. (citing Martinez v. Napolitano, 704 F.3d 620, 623 (9th Cir. 2012)).

   Page 5 of 29                      CIVIL MINUTES—GENERAL                        Deputy Clerk MG
Case 5:18-cv-02604-JGB-SHK
         Case 1:19-cv-11314-PBS
                             Document
                                 Document
                                      101 86-2
                                          Filed 10/24/19
                                                Filed 11/12/19
                                                          Page Page
                                                               6 of 297 ofPage
                                                                           30 ID #:792




          Section 1252’s jurisdictional channel does not preclude this Court from deciding
  Plaintiffs’ claims, because they are ancillary to the removal process. Aguilar, a First Circuit case
  upon which J.E.F.M. principally relies, assumed that claims regarding detention conditions are
  independent of removal proceedings. 510 F.3d at 12. Thus, claims regarding the conditions of
  immigration detention that are not challenges to removal proceedings likely fall outside of the
  channeling provisions. Conditions of confinement claims treat an aspect of the removal process
  typically distant, legally and factually, from the scope of § 1252(a)(5) and (b)(9). And as the title
  of § 1252 suggests, the proper object of jurisdictional channeling is a claim that seeks “judicial
  review of orders of removal.” Singh v. Gonzales, 499 F.3d 969, 978 (9th Cir. 2007) (focusing
  jurisdictional inquiry on whether the claim seeks review of a final order of removal).

         Justice Alito made the point in Jennings v. Rodriguez, a class action challenge to
  prolonged detention, in which he concluded that § 1252 did not prevent the district court from
  assuming jurisdiction. 138 S. Ct. 838, 840-41 (2018). A district court clearly has jurisdiction,
  notwithstanding the channeling provisions, where the plaintiffs:

          are not asking for review of an order of removal; [] are not challenging the decision
          to detain them in the first place or to seek removal; and [] are not challenging any
          part of the process by which their removability will be determined.

  138 S. Ct. at 841. Justice Alito decisively rejected Justice Thomas’s expansive reading of §
  1252(b)(9) that would require channeling of any and all claims about removal-related detention.
  138 S. Ct. at 840 (“[T]his expansive interpretation . . . would lead to staggering results.”). In
  other words, jurisdictional eddy currents exist where it would be “absurd” to “cram[] judicial
  review of those questions into the review of final orders.” Id. “The question is not whether
  detention is an action taken to remove an alien but whether the legal questions in this case arise
  from such an action.” 138 S. Ct. at 841 n.3.

         Plaintiffs’ claims focus on the conditions of their confinement. They do not seek review
  of removal orders. (FAC at 63-64.) The face of the FAC takes for granted the legitimacy of the
  decision to detain Plaintiffs and seek their removal. As a result, the dispositive jurisdictional
  question is—following Justice Alito’s formulation—whether Plaintiffs’ conditions of
  confinement claims challenge “any part of the process by which their removability will be
  determined.” 138 S. Ct. at 841.

          Plaintiffs take pains to tailor their claims only to the conditions of their removal-related
  detention, and do not challenge the legal sufficiency or any procedural aspect of their removal
  proceedings. That their claims are clear and away from the removal process is most certain with
  regard to the First Amendment claims (third and fourth causes of action), and APA claim (sixth
  cause of action). But with regard to the INA and Due Process claims (first, second, and third
  causes of action), the legal question inches closer to “the process by which . . . removability will
  be determined,” 138 S. Ct. at 841, and so the Court must be mindful of the channel.



   Page 6 of 29                      CIVIL MINUTES—GENERAL                         Deputy Clerk MG
Case 5:18-cv-02604-JGB-SHK
         Case 1:19-cv-11314-PBS
                             Document
                                 Document
                                      101 86-2
                                          Filed 10/24/19
                                                Filed 11/12/19
                                                          Page Page
                                                               7 of 298 ofPage
                                                                           30 ID #:793



          Plaintiffs’ INA and procedural due process claims do not hinge on events at any particular
  removal proceeding. In Arroyo, a recent case with similar causes of action, plaintiffs challenged
  transfer decisions made by ICE. 2019 WL 2912848 at *2 (C.D. Cal. 2019). Here, as in Arroyo,
  Plaintiffs’ claims are based on a right protecting the attorney-client relationship from undue
  burden or interference. Id. at *13. Arroyo’s logic is even more applicable here, where detention
  conditions are set by Defendants’ global policies, and do not hinge on case-by-case
  determinations made by ICE about an individual’s transfer. The Court therefore concludes that
  it may review the INA and procedural Due Process claims of Plaintiffs in this case as well.

           This conclusion extends to both represented and unrepresented Plaintiffs. In Arroyo, the
  Court reviewed represented plaintiffs’ INA and Due Process claims, but could not examine
  unrepresented plaintiffs’ claims that did not present injuries collateral to the removal process.
  Id. at *12-14. This case presents distinguishing features that permit the Court to review all
  claims: unrepresented Plaintiffs here make extensive allegations regarding conditions so
  restrictive as to prevent them from forming any attorney-client relationship to begin with. (FAC
  ¶ 11.) This harm may arise with regard to non-removal immigration proceedings in which
  immigrants have statutory rights, for example Joseph hearings, as well non-immigration civil and
  criminal matters, completely apart from the removal process. As a result, both represented and
  unrepresented Plaintiffs assert INA and Due Process claims arising solely from the conditions of
  their detention and assert rights that can be violated without reference to the effect on their
  underlying removal proceedings. Cf. id. at *13-14.

           The limited jurisdiction of Immigration Judges (“IJ”) supports this result, since an IJ is
  powerless to remedy the conditions alleged. See, e.g., 8 C.F.R. §§ 1240.1, 1240.31, 1240.41;
  Executive Office for Immigration Review, Immigration Court Practice Manual at 125 (rev’d June
  10, 2013) (“Immigration Judges have no jurisdiction over . . . the conditions in the detention
  facility.”). Though this Court previously noted that nonreviewability of a claim by an IJ is “not
  the standard” permitting district court jurisdiction by itself, 2019 WL 2912848 at *14,
  nonreviewability may still be a factor indicating that Plaintiffs’ claims are independent or
  ancillary to removal proceedings. Cancino-Castellar, 338 F. Supp. 3d at 1114 (noting that Justice
  Alito’s analysis in Jennings did not end with the fact that claims of prolonged detention were
  effectively unreviewable, but went further to look at whether the issues were “cognizable in the
  PRF process”). Although right to counsel issues do sometimes appear in immigration
  proceedings and related PFRs, (DHS Mot. at 6), they are cognizable only in a narrow sense. The
  focus of a PFR is categorically different: whether to overturn a decision below. This requires a
  determination that the BIA or IJ acted contrary to law, not whether the conditions of
  confinement were lawful. The legal question and remedy sought in a PFR are thus
  distinguishable from those presented by Plaintiffs’ conditions-only case, which is not cognizable
  in the PFR process.

          As a result, the Court holds that it has jurisdiction to consider Plaintiffs’ first and second
  causes of action, because they challenge only conditions of confinement and do so without calling
  into question the underlying removal process. Having arrived at this result, the Court has little
  difficulty determining that it also has jurisdiction over the third cause of action, which is a

   Page 7 of 29                      CIVIL MINUTES—GENERAL                         Deputy Clerk MG
Case 5:18-cv-02604-JGB-SHK
         Case 1:19-cv-11314-PBS
                             Document
                                 Document
                                      101 86-2
                                          Filed 10/24/19
                                                Filed 11/12/19
                                                          Page Page
                                                               8 of 299 ofPage
                                                                           30 ID #:794



  substantive Due Process claim regarding lack of telephone access, barriers to legal visits, and
  interference with legal mail.

          2.      Title 8 U.S.C. § 1252(f)(1) Bar on Certain Class-Wide Injunctive Relief

         Defendants’ second facial attack on jurisdiction is that Congress prohibited courts from
  entering class-wide injunctive relief that could halt the removal process. (DHS Mot. at 13-14;
  GEO Mot. at 8.) Defendants summon § 1252(f)(1), which “prohibits federal courts from
  granting class-wide injunctive relief against the operation of §§ 1221–1231.”1 AADC, 525 U.S.
  471, 481 (1999). Defendants argue that the requested injunctive relief would affect “DHS’s
  authority to determine appropriate detention facilities.” (DHS Mot. at 14 (citing 8 U.S.C. §
  1231(g)(1).)

           Plaintiffs’ remedial request is not within the scope of § 1252(f)(1)’s prohibition. The
  relief they request, far from preventing the operation of the INA, seeks to enforce its provisions
  and would be more likely to expedite than stop the removal process. (FAC at 63-64) (requesting
  an order that Defendants undertake to provide: private calls, space for confidential and timely
  legal consultation, a process for allowing legal calls outside of free time, a reliable method for
  sending messages and scheduling calls, accommodations for indigent noncitizens to make calls,
  regular call connectivity, interpretation services, and improved legal mail procures).)

          Defendants do not adequately explain how the requested relief could “enjoin or restrain
  operation” of the relevant provisions. They assert vaguely that the relief would prevent the
  government from making determinations about appropriate facilities as § 1231(g) envisions. But
  Plaintiffs only seek to enjoin conduct not authorized by the INA and that violates Defendants’
  own minimum detention standards. Rodriguez v. Hayes, 591 F.3d 1105, 1118–21 (9th Cir. 2010)
  (determining § 1252(f)(1) did not prevent a class action challenging prolonged detention, because
  plaintiffs requested only an injunction to remedy a violation of the INA and declaratory relief);
  Ali v. Ashcroft, 346 F.3d 873, 886–87 (9th Cir. 2003) (holding § 1252(f)(1) did not prevent a
  class-wide injunction barring removal to a country without a functioning government, since the
  action did not seek to enjoin the operation of the statute and involved policies, practice, and
  constitutional issues), opinion withdrawn on denial of reh’g sub nom. Ali v. Gonzales, 421 F.3d
  795 (9th Cir. 2005); R.I.L-R v. Johnson, 80 F. Supp. 3d 164, 183-84 (D.D.C. 2015) (concluding
  that 242(f)(1) prohibits injunctions that stop the operation, not the incorrect application, of the
  law). The relief requested here would not prevent the operation of the law, but force Defendants
  to comply with it. 8 USCA § 1229a(a)(4) (requiring that noncitizens “have the privilege of being
  represented, at no expense to the Government,” by counsel of their choosing and a “reasonable
  opportunity” to present evidence).

        A second reason Defendants’ argument fails is that an exception to § 1252(f)(1) applies.
  The exception covers “the application of such provisions to an individual alien against whom

          1
          Sections 1221-1231 fall under Chapter IV, “Inspection, Apprehension, Examination,
  Exclusion, and Removal.”

   Page 8 of 29                      CIVIL MINUTES—GENERAL                       Deputy Clerk MG
Case 5:18-cv-02604-JGB-SHK
         Case 1:19-cv-11314-PBS
                             Document
                                Document
                                      101 86-2
                                           Filed Filed
                                                 10/24/19
                                                       11/12/19
                                                            PagePage
                                                                9 of 29
                                                                      10 of
                                                                         Page
                                                                            30 ID #:795



  proceedings under such part have been initiated.” Id. § 1231(g)(1); see also Arroyo, 2019 WL
  2912848, at *7 (discussing the exception). The Ninth Circuit suggested that 1252(f)(1) does not
  apply where all individuals in a putative class are individuals against whom removal proceedings
  have been initiated. See Rodriguez v. Marin, 909 F.3d 252, 256-57 (9th Cir. 2018). The
  exception to § 1252(f)(1) discussed in that case did not require that every detainee in the class
  still be in removal proceedings, as Defendants contend (DHS Reply at 9), but rather that
  proceedings have been “initiated.” Id. As a result, § 1252(f)(1) does not prevent class-wide
  injunctive relief in this case.

  B.      Standing and Mootness

         Next, the Court turns to the parties’ contentions regarding standing and mootness. First,
  Defendants argue that three of four individual Plaintiffs lack standing. (DHS Mot. at 4; GEO
  Mot. at 11-14). Second, GEO claims that organizational Plaintiffs lack standing to sue. (GEO
  Mot. at 14; GEO Reply at 5-6.) Finally, Defendants argue that all claims related to the Orange
  County facilities are moot. (DHS Mot. at 12; GEO Mot. at 11.) The Court first analyzes
  standing, then turns Defendants mootness arguments.

          1.      Individual and Organizational Plaintiffs’ Standing

           To establish Article III standing, a plaintiff must demonstrate that: (1) he suffered an
  injury in fact that is concrete, particularized, and actual or imminent (not conjectural or
  hypothetical); (2) the injury is fairly traceable to the challenged conduct; and (3) the injury is
  likely to be redressed by a favorable court decision. Lujan v. Defenders of Wildlife, 504 U.S. 555,
  560–61 (1992). A plaintiff’s standing is assessed as of the time an action was initiated and is
  unaffected by subsequent developments. See D’Lil v. Best W. Encina Lodge & Suites, 538 F.3d
  1031, 1036 (9th Cir. 2008). A Plaintiff must establish standing with respect to each claim and
  form of relief. Wildearth Guardians v. United States EPA, 759 F.3d 1064, 1070–1072 (9th Cir.
  2014) (organization had standing to challenge only certain EPA decisions); Friends of the Earth,
  Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 185 (2000) (requiring plaintiff to show
  standing separately for injunctive relief and civil penalties).

                  a.     Individual Plaintiffs’ Standing

          Defendants argue that Nsinano and Tenghe lack standing. (DHS Mot. at 21; GEO Mot.
  at 11-14).2 With regard to Nsinano, Federal Defendants emphasize that he was ordered released
  on bond as of the filing of the FAC. (DHS Mot. at 21 (citing FAC ¶ 47).) But this occurrence
  since the date of filing is irrelevant to the standing inquiry. The focus of standing must be the
  interest of the plaintiff at the commencement of the action. When Plaintiffs filed the Complaint
  on December 14, 2018, Nsinano was detained at an OCSD facility, (Compl. ¶ 37), and therefore

          2
          Plaintiff Raji was dismissed from the suit by joint stipulation of the parties, so the Court
  need not assess whether he had standing. (Stipulation, Dkt. No. 87.)


   Page 9 of 29                      CIVIL MINUTES—GENERAL                        Deputy Clerk MG
Case 5:18-cv-02604-JGB-SHK
         Case 1:19-cv-11314-PBS
                             Document
                                 Document
                                      101 86-2
                                          Filed 10/24/19
                                                Filed 11/12/19
                                                          Page Page
                                                               10 of 29
                                                                     11 ofPage
                                                                           30 ID #:796



   had a sufficient stake in the outcome of the proceeding at that point. Tenghe was also detained at
   the time, at Adelanto, (Compl. ¶ 28).3

           Both Plaintiffs allege sufficient injury. Their allegations exhaustively list specific,
   redressable injuries traceable to Defendants. First, Tenghe alleges that while at Adelanto he
   attempted to call attorneys to seek representation “multiple times” and over “several weeks,”
   (FAC ¶ 33), but the “positive acceptance” requirement at Adelanto prevented the calls from
   connecting. (Id.) He further alleges he could not make free calls and couldn’t access commissary
   funds from a previous ICE contract facility. (Id. ¶ 34.) A ten-minute call to his host country cost
   a week of earnings from working at Adelanto, so his family abroad could not help him secure
   additional affidavits needed for his asylum claims. (Id. ¶ 35.) He alleges it took two months to
   navigate Adelanto’s phone system just to set up an account to speak with a cousin in Maryland,
   who could also help gather documents crucial for his case. (Id. ¶ 36.) He also alleges extreme
   delays in receiving mail crucial to his asylum claim, and that some mail was never received at all.
   (Id. ¶ 37.) Similarly, Nsinano satisfies the injury requirement. He alleges both ICE and OCSD
   confine noncitizens in cells for twenty-two hours a day, and often prevent calls during business
   hours. (Id. ¶ 47.) He alleges Federal Defendants knew he could not make legal calls for four
   weeks but did not act, (id.), and that ICE’s phone restrictions prevented him from speaking with
   attorneys, (id. ¶ 54). He alleges his motion to reopen at the BIA was denied in part because he
   could not make calls to obtain country conditions reports needed for his asylum appeal. (Id. ¶
   49.)

            Next, the Court examines whether the injury alleged is traceable to Defendants and if
   injunctive relief would redress the injury. With respect to Federal Defendants, both Nsinano and
   Tenghe allege these conditions were a result of ICE’s failure to follow its own rules, and so
   amount to a violation of the APA. (FAC ¶¶ 211-215). They trace the injury to ICE, though they
   were at different contract facilities at the time the Complaint was filed. Both allege that
   violations occurred “under Defendant ICE’s authority and with ICE’s knowledge,” (id. ¶ 92),
   and despite contractually binding detention standards that ICE could have enforced, (id. ¶¶ 70
   n. 4, 72 nn. 5-6) (incorporating by reference Office of the Inspector General (“OIG”) reports
   stating that ICE may require compliance with performance-based detention standards). As a
   result, the harm alleged was traceable to ICE and it is likely the relief requested, (id. at 63-63),
   would redress many of the inadequacies alleged.

           Only Tenghe and Torres4 were detained at GEO’s facility, Adelanto, at the time of filing.
   Though Nsinano was held at Adelanto for about two years, at the time of filing the Complaint he
   was at a different facility, and he does not allege any risk of being returned to Adelanto. Past

           3
               Torres was detained at Adelanto as of the filing of the Complaint as well as the FAC.
           4
             Federal Defendants do not dispute that Torres had standing, but Defendant GEO does.
   (GEO Mot. at 13.) The Court determines that Torres has standing to sue both Defendants. At
   the time of filing, Torres was detained at Adelanto. (Compl. ¶ 18.) Like Tenghe and Nsinano, he
   alleges specific examples of GEO and ICE interfering with his right to access counsel and to
   communicate with the outside world to prepare for hearings. (FAC ¶¶ 24-27.)

    Page 10 of 29                       CIVIL MINUTES—GENERAL                      Deputy Clerk MG
Case 5:18-cv-02604-JGB-SHK
         Case 1:19-cv-11314-PBS
                             Document
                                 Document
                                      101 86-2
                                          Filed 10/24/19
                                                Filed 11/12/19
                                                          Page Page
                                                               11 of 29
                                                                     12 ofPage
                                                                           30 ID #:797



   wrongs do not necessarily “show a present case or controversy regarding injunctive relief.” City
   of Los Angeles v. Lyons, 461 U.S. 95, 102, 105 (1983). Instead, a plaintiff must demonstrate that
   he “is threatened with a ‘concrete and particularized’ legal harm, coupled with a ‘sufficient
   likelihood that he will again be wronged in a similar way.’” Bates v. United Parcel Serv., Inc., 511
   F.3d 974, 985 (9th Cir. 2007) (citations omitted). Thus, only Tenghe and Torres alleged a
   concrete redressable harm at the time of filing sufficient to sue GEO. Nsinano did not.

           In sum, Nsinano’s claims for injunctive relief against GEO are DISMISSED for lack of
   standing. The other individual Plaintiffs have standing to sue both GEO and Federal Defendants
   for injunctive relief.

                     b.     Organizational Plaintiffs’ Standing

           GEO argues that AILA and Imm Def lack either direct organizational or (indirect)
   associational standing to sue.5 (GEO Mot. at 14; GEO Reply at 5-6.) Plaintiffs in turn argue that
   the FAC sufficiently pleads both theories of standing. (Opp. to GEO Mot. at 11-1.) The Court
   concludes that Imm Def has adequately asserted direct organizational standing and AILA has
   asserted associational standing.

           “[O]rganizations are entitled to sue on their own behalf for injuries they have sustained.”
   Havens Realty Corp. v. Coleman, 455 U.S. 363, 379 n.19 (1982). In order to establish standing,
   an organization, like an individual, must establish: “(1) injury in fact; (2) causation; and (3)
   redressability.” La Asociacion de Trabajadores de Lake Forest v. City of Lake Forest, 624 F.3d
   1083, 1088 (9th Cir. 2010). Direct organization standing can be satisfied if the organization
   alleges “(1) frustration of its organizational mission; and (2) diversion of its resources to combat
   the particular [issue] in question.” Smith v. Pac. Props. & Dev. Corp., 358 F.3d 1097, 1105 (9th
   Cir. 2004); Fair Hous. of Marin v. Combs, 285 F.3d 899, 905 (9th Cir. 2002). A setback to the
   organization’s abstract social interest without a discussion of resources would not be sufficient to
   constitute standing. Serv. Women’s Action Network v. Mattis, 2018 WL 2021220, at *14 (N.D.
   Cal. May 1, 2018).

           GEO does not dispute that the missions of AILA and Imm Def are frustrated by policies
   or practices at Adelanto. It only argues that the organizations fail to meet the “diversion of
   resources” prong of the direct organizational standing test above. (GEO Reply at 9.)

          An alleged resource diversion must go beyond litigation costs and beyond “fixing a
   problem that otherwise would not affect the organization at all.” City of Lake Forest, 624 F.3d at
   1088 (9th Cir. 2010).6 Under this test, Imm Def satisfies the resource diversion prong of direct

           5
               Federal Defendants make no argument regarding organizational Plaintiffs’ standing to
   sue.
           6
            The Court is unaware of, and GEO does not provide, any authority in which the
   individualized proof inquiry has been examined in relation to an organization’s direct standing (as
   opposed to representational standing).

    Page 11 of 29                      CIVIL MINUTES—GENERAL                      Deputy Clerk MG
Case 5:18-cv-02604-JGB-SHK
         Case 1:19-cv-11314-PBS
                             Document
                                 Document
                                      101 86-2
                                          Filed 10/24/19
                                                Filed 11/12/19
                                                          Page Page
                                                               12 of 29
                                                                     13 ofPage
                                                                           30 ID #:798



   organizational standing. First, Imm Def alleges a diversion of resources separate from the costs
   of this case. Imm Def alleges its attorneys represent detainees at Adelanto, (FAC ¶ 75), and that
   Adelanto detainees may “never be able to reach” their attorneys on the phone due to conditions
   at the facility, (FAC ¶ 101). The organization also alleges that Adelanto prevents detainees from
   knowing when an attorney needs to speak with them, and fail to provide privacy, which chills
   attorney-client conversation. (FAC ¶¶ 109, 111, 115-16.) As a result of these and other
   difficulties alleged, Imm Def asserts that its employees waste time traveling to meet clients in
   person, and that if conditions were improved, “each Imm Def attorney could significantly
   increase the number of detained noncitizens they represent.” (FAC ¶ 148-49.) Second, Imm
   Def adequately alleges the diversion is to fix a problem that affects its mission. The problems
   listed and organizational resources allegedly squandered go to the core of Imm Def’s mission to
   provide free legal services to noncitizens in Southern California. (FAC ¶ 75.) Thus, Imm Def
   has adequately plead facts to establish standing.

           AILA, on the other hand, has not alleged facts sufficient to establish direct organizational
   standing as to GEO. AILA only claims it has had to develop practice resources to help its
   members “meet, consult with, talk to, and locate” clients, and has “submitted organizational
   comments” regarding access to counsel. (FAC ¶ 74). As pleaded, these organizational efforts
   are not linked to the Adelanto facility. Though the Court could infer from the FAC that AILA
   has had to divert these resources at least in part because AILA members represent detained
   noncitizens at Adelanto, (FAC ¶ 73), without more, the diversion is too tenuously linked to
   Adelanto to give rise to direct organizational standing, especially given that AILA is a national
   membership organization. Similarly, AILA’s allegation that it has documented restrictions on
   access to counsel, (FAC ¶ 74), does not alone lead to an inference that resources have been
   diverted to recording conditions at Adelanto.

           Having ruled out direct standing, the Court must consider GEO’s argument that AILA
   also lacks representational standing. (GEO Mot. at 14; GEO Reply at 5-6.) Associational
   standing allows an organization to sue on behalf of its members, even absent a direct injury to the
   organization itself. This form of standing is established where a plaintiff shows: “(a) its members
   would otherwise have standing to sue in their own right; (b) the interests it seeks to protect are
   germane to the organization’s purpose; and (c) neither the claim asserted nor the relief requested
   requires the participation of individual members in the lawsuit.” Hunt v. Wash. State Apple
   Adver. Comm’n, 432 U.S. 333, 343 (1977). GEO claims the first prong has not been satisfied,
   because AILA fails to name a specific member attorney that would have standing in her own
   right, and only makes general allegations about harms suffered by its members. (GEO Reply at
   6.)

          The Court agrees with Plaintiffs that it is not necessary at this early stage to name specific
   members impacted by the alleged violations. Lujan v. Defs. of Wildlife, 504 U.S. 555, 561, (1992)
   (“ we ‘presum[e] that general allegations embrace those specific facts that are necessary to
   support the claim.’” (quoting Lujan v. National Wildlife Federation, 497 U.S. 871, 889 (1990)).
   Here, AILA alleges its members lose time travelling to meet clients at Adelanto due to the
   communication obstacles at the facility and could represent more clients were it not for the

    Page 12 of 29                     CIVIL MINUTES—GENERAL                        Deputy Clerk MG
Case 5:18-cv-02604-JGB-SHK
         Case 1:19-cv-11314-PBS
                             Document
                                 Document
                                      101 86-2
                                          Filed 10/24/19
                                                Filed 11/12/19
                                                          Page Page
                                                               13 of 29
                                                                     14 ofPage
                                                                           30 ID #:799



   difficulties alleged. (FAC ¶¶ 150-51). Assuming the truth of this assertion, the Court reasonably
   infers that at least one AILA member attorney has standing to sue in her own right. As a result,
   AILA, as well as Imm Def, have plead facts sufficient to establish standing to sue GEO.

           2.       Mootness

            Defendants argue that individual Plaintiffs’ claims are moot due to events since the time
   of filing. Tenghe was granted relief and released from Adelanto; Torres, although still held at
   Adelanto, has obtained counsel; and Nsinano was released on bond. (GEO Mot. at 13; GEO
   Reply at 3-5.) In addition, Federal Defendants argue that all claims arising out of conditions at
   the OCSD facilities are moot, because OCSD was dismissed as a Defendant and has terminated
   its agreement with ICE. (DHS Reply at 7.) These arguments raise factual questions about events
   since the commencement of the action and are properly analyzed under the rubric of mootness.

           Mootness is “the doctrine of standing set in a time frame: the requisite personal interest
   that must exist at the commencement of litigation (standing) must continue throughout its
   existence (mootness).” United States Parole Comm’n v. Geraghty, 445 U.S. 388, 397 (1980)
   (internal quotation marks omitted). A claim becomes moot when the issues presented are no
   longer “live” or the parties lack a legally cognizable interest in the outcome. Haro v. Sebelius,
   747 F.3d 1099, 1110 (9th Cir. 2014) (citation omitted).

           An exception to the mootness doctrine exists for legal violations “capable of repetition,
   yet evading review.” Gerstein v. Pugh, 420 U.S. 103, 110 n.11 (1975). Based on this exception,
   the Ninth Circuit has held that plaintiffs with mooted individual claims can maintain claims for
   injunctive relief where they “are challenging an ongoing government policy.” See United States
   v. Howard, 480 F.3d 1005, 1010 (9th Cir. 2007), overruled on other grounds, United States v.
   Sanchez-Gomez, 859 F.3d 649 (9th Cir. 2017). In particular, this mootness exception “applies to
   ongoing policies affecting pretrial detainees, because pretrial detention usually will be too brief
   for the challenged policy to be reviewed before becoming moot.” Los Angeles Unified Sch. Dist.
   v. Garcia, 669 F.3d 956, 958 n.1 (9th Cir. 2012), certified question answered, 58 Cal. 4th 175
   (2013).

           Moreover, where a plaintiff’s claim becomes moot while he seeks to certify a class, his
   action will not be rendered moot if his claims are “inherently transitory” (such that the trial
   court could not have ruled on the motion for class certification before his or her claim expired), as
   similarly-situated class members would have the same complaint. See Pitts v. Terrible Herbst,
   Inc., 653 F.3d 1081, 1090-91 (9th Cir. 2011) (describing how this “relation back” doctrine applies
   in class actions). The justification for this rule is that such claims are “capable of repetition, yet
   evading review.” See id.

                    a.    Effect of Dismissal of OCSD

         The parties agree that OCSD terminated its contracts with ICE. And since the filing of
   Defendants’ Motions, the parties stipulated to dismiss OCSD. (DHS Mot. at 5; Stipulated

    Page 13 of 29                     CIVIL MINUTES—GENERAL                        Deputy Clerk MG
Case 5:18-cv-02604-JGB-SHK
         Case 1:19-cv-11314-PBS
                             Document
                                 Document
                                      101 86-2
                                          Filed 10/24/19
                                                Filed 11/12/19
                                                          Page Page
                                                               14 of 29
                                                                     15 ofPage
                                                                           30 ID #:800



   Dismissal, Dkt. No. 87.) The only point of disagreement is whether this moots any of the claims
   against Federal Defendants. Plaintiffs argue that the termination does not render any claims
   against Federal Defendants moot, because none of Plaintiffs’ claims for relief against Federal
   Defendants is specific to OCSD facilities. (Id.) Federal Defendants argue that the claims “based
   on” the Orange County facilities should be dismissed as moot, (DHS Mot. at 23), but in their
   Reply ask that the Court “dismiss all allegations concerning County facilities . . . to the extent
   they are moot.” (DHS Reply at 12 (emphasis added).)

          A motion under 12(b)(1) or 12(b)(6) is not the proper vehicle for Defendants’ reframed
   request. The Court cannot “dismiss allegations.” Rather, Defendants may move to strike any
   “redundant, immaterial, impertinent, or scandalous matter” under Rule 12(f). Whittleston, Inc.
   v. Handi-Craft Co., 618 F.3d 970, 973 (9th Cir. 2010) (internal quotation marks omitted).

            Plaintiffs’ allegations regarding the county facilities do not meet this standard. The
   allegations are relevant to Plaintiffs’ claim that Federal Defendants approve practices at those
   facilities and that the practices “flout the ICE Detention Standards.” (FAC ¶¶ 89, 96, 170.)
   Though Plaintiffs take aim at ICE’s “policies, practices, and omissions in the future,” ICE’s past
   practices in the region are at least relevant to whether and how it implemented those policies at
   Adelanto and how it might do so going forward. (FAC ¶ 173.) Plaintiffs “challenge the legality
   of [] access and use policies, practices, and omissions under the INA, the Due Process Clause,
   the First Amendment, and the Administrative Procedures Act,” (FAC ¶ 178), and further
   request that the Court declare that ICE’s “actions and practices” constitute violations of the
   law. Tolerance of violations at facilities other than Adelanto would be relevant to establishing
   that Federal Defendants’ actions with regard to Adelanto are part of an ongoing policy or custom
   at ICE.

                    b.    Effect of Individual Plaintiffs’ Changed Circumstances

           Defendants contend that individual Plaintiffs’ injunctive claims are moot, because they
   have either received some form of relief and release or have obtained counsel. (GEO Mot. at 13-
   14; DHS Reply at 13.) Plaintiffs ask that the Court permit Plaintiffs to continue to assert claims
   on behalf of themselves and on behalf of the putative class. (Opp. DHS Mot at 14.)

            Defendants do not dispute Torres is still detained at Adelanto. His individual claim for
   relief has not been mooted by the fact that he retained counsel. Gwaltney of Smithfield, Ltd. v.
   Chesapeake Bay Found., Inc., 484 U.S. 49, 66 (1987) (holding the defendant “must demonstrate
   that it is absolutely clear that the allegedly wrongful behavior could not be reasonably expected to
   recur”) (citation and internal quotation omitted). Defendants do not argue that the alleged
   interferences with attorney-client communication no longer exist at Adelanto. As a result,
   Torres’ individual claims continue to present a live controversy.

           Because Nsinano and Tenghe challenge ongoing actions and policies at Adelanto, which
   they also argue are approved by ICE, (FAC ¶¶ 89, 170, 174.), they may also maintain their
   individual claims for relief under the ongoing policy exception to the doctrine of mootness. This

    Page 14 of 29                     CIVIL MINUTES—GENERAL                       Deputy Clerk MG
Case 5:18-cv-02604-JGB-SHK
         Case 1:19-cv-11314-PBS
                             Document
                                 Document
                                      101 86-2
                                          Filed 10/24/19
                                                Filed 11/12/19
                                                          Page Page
                                                               15 of 29
                                                                     16 ofPage
                                                                           30 ID #:801



   Court noted in Hernandez v. Lynch that the Ninth Circuit permits plaintiffs with mooted
   individual claims to maintain those individual claims for injunctive relief where they challenge
   “an ongoing government policy.” 2016 WL 7116611 at *12 (citing U.S. v. Howard, 480 F.3d
   1005 1010, overruled on other grounds by United States v. Sanchez-Gomez, 859 F.3d 649 (9th
   Cir. 2017); Los Angeles Unified Sch. Dist. V. Garcia, 669 F.3d 956, 958 n.1 (9th Cir. 2012).
   Howard, in turn, relied on Oregon Advocacy Center v. Mink, a case in which plaintiffs
   challenged policies in pretrial detention facilities not unlike the immigration detention centers
   here. 322 F.3d 1101, 1118 (9th Cir. 2003).

           All three individual Plaintiffs, moreover, can maintain their claims as putative class
   representatives under a second mootness exception for “inherently transitory” claims. Id. at
   *13. As the Ninth Circuit explained in County of Riverside v. McLaughlin, ‘[t]hat the class [is]
   not certified until after plaintiffs’ claims [become] moot does not deprive [the Court] of
   jurisdiction” if the claims are “inherently transitory.” 500 U.S. 44, 52 (1991). Federal
   Defendants fail to respond to Plaintiffs’ argument that this exception permits the claims to move
   forward against them. (DHS Reply at 13.) Federal Defendants only assert that Plaintiffs’
   representative interest in the Orange County facilities has expired. (Id.) This assertion does not
   prevent application of the “inherently transitory” exception. Plaintiffs’ claims relate to ongoing
   ICE policies and to an ICE contract facility at which all three Plaintiffs were—or still are—
   detained. The Court concludes that Plaintiffs resemble those plaintiffs before them held in jail
   and so present a “classic example of a transitory claim.” Wade v. Kirkland, 118 F.3d 667 (9th
   Cir. 1997).

           Finally, the Court is not persuaded by GEO’s argument that Plaintiffs’ due process-based
   claims are moot because they cannot show prejudice. (GEO Mot. at 13-14; GEO Reply at 2-3)
   To support this claim, GEO cites to precedent on standing, not mootness, and to merits
   decisions. The Court has already determined Plaintiffs asserted the requisite injury.7 And
   whether prejudice is an element of a due process claim is a merits question. Neither the removal
   of OCSD as a Defendant nor Plaintiffs’ change in circumstances moot any claim for relief against
   any remaining Defendant.

   C.      Sufficiency of Pleadings

           Finally, Defendants argue that each of Plaintiffs’ claims for relief must be dismissed. The
   Court considers and rejects a threshold argument by GEO—that it cannot be sued for
   constitutional violations—then examines each of Plaintiffs’ six claims in turn.

   //

           7
            GEO equates the injury required for standing with the prejudice needed for a due
   process claim. (GEO Reply at 3 n.1.) These are separate inquiries. Standing is a test for the
   irreducible constitutional minimum required for a federal court to have jurisdiction and its
   requirements stem from Article III of the Constitution. Lujan, 504 U.S. at 560. Prejudice is an
   element of certain due process claims and is a different bar to clear.

    Page 15 of 29                     CIVIL MINUTES—GENERAL                       Deputy Clerk MG
Case 5:18-cv-02604-JGB-SHK
         Case 1:19-cv-11314-PBS
                             Document
                                 Document
                                      101 86-2
                                          Filed 10/24/19
                                                Filed 11/12/19
                                                          Page Page
                                                               16 of 29
                                                                     17 ofPage
                                                                           30 ID #:802



           1.       GEO

           GEO argues that it is not a state actor, and therefore cannot be held liable for
   constitutional violations. (GEO Mot. at 21.) But because GEO performs the federal function of
   holding immigration detainees, the conditions of confinement at its facilities are the result of
   “state action” and it may be liable for constitutional violations. See Manhattan Cmty. Access
   Corp. v. Halleck, 139 S. Ct. 1921 (2019) (discussing application of public-function test in the
   context of outsourcing of government obligations); see also Doe v. United States, 831 F.3d, 316
   (5th Cir. 2016); Bromfield v. McBurney, 2008 WL 2746289, at *5 (W.D. Wash. July 8, 2008)
   (“[B]ecause the power to detain immigrants is derived solely and exclusively from federal
   authority, the GEO defendants, in effect, acted as the government’s alter ego in detaining
   plaintiff, and the fact that the task of detaining plaintiff and other immigrants was temporarily
   delegated to the GEO defendants does not convert that detention into anything other than an
   exclusively governmental function.”). The Ninth Circuit also recently held GEO employees can
   be considered federal agents liable for constitutional violations. Pollard v. Geo Group, Inc., 629
   F.3d 843, 854 (9th Cir. 2010), rev’d on other grounds sub nom, Minneci v. Pollard, 565 U.S. 118
   (2012). The Court holds that GEO may be sued for constitutional violations.

           2.       Immigration and Nationality Act Right to Counsel (First Cause of Action)

           Plaintiffs’ first claim for relief is under the INA, 8 U.S.C. §§ 1229a(b)(4)(A), (B) and
   1362. (FAC at 57.) The Court begins by examining the relevant statutory text, and considers
   whether a private right of action may be implied against GEO. Finally, the Court weighs the
   sufficiency of Plaintiffs’ allegations that their INA rights have been violated by Defendants’
   detention conditions.

                    a.    The Relevant Provisions

           Section 1229a(b)(4) reads in relevant part:

           (A) the alien shall have the privilege of being represented, at no expense to the
               Government, by counsel of the alien’s choosing who is authorized to practice
               in such proceedings,

           (B) the alien shall have a reasonable opportunity to examine the evidence against
               the alien, to present evidence on the alien’s own behalf, and to cross-examine
               witnesses presented by the Government but these rights shall not entitle the
               alien to examine such national security information as the Government may
               proffer in opposition to the alien’s admission to the United States or to an
               application by the alien for discretionary relief under this chapter, . . .

   //
   //
   //

    Page 16 of 29                     CIVIL MINUTES—GENERAL                       Deputy Clerk MG
Case 5:18-cv-02604-JGB-SHK
         Case 1:19-cv-11314-PBS
                             Document
                                 Document
                                      101 86-2
                                          Filed 10/24/19
                                                Filed 11/12/19
                                                          Page Page
                                                               17 of 29
                                                                     18 ofPage
                                                                           30 ID #:803



   Section 1362 reads:

                    In any removal proceedings before an immigration judge and in any appeal
                    proceedings before the Attorney General from any such removal proceedings,
                    the person concerned shall have the privilege of being represented (at no
                    expense to the Government) by such counsel, authorized to practice in such
                    proceedings, as he shall choose.

   The parties treat these provisions as creating separate interests: first an interest in accessing
   counsel at no cost to the government, under §§ 1229a(b)(4)(A) and 1362. See Biwot v. Gonzales,
   403 F.3d 1094 (9th Cir. 2005); second, a statutory interest in a full and fair opportunity to
   present one’s case, irrespective of whether one has obtained counsel, under § 1229a(b)(4)(B).

                      b.     Implied Right of Action under These Provisions

           GEO contends8 it cannot be sued under the INA, which does not contain an explicit
   private right of action. (GEO Mot. at 18-19.) Plaintiffs respond that a right of action may be
   implied using ordinary tools of statutory interpretation. (Opp. to GEO Mot. at 23.)

           The controlling authority on implied rights of action is Alexander v. Sandoval, 532 U.S.
   275, 285 (2001). “In determining whether a statute gives rise to an implied right of action, ‘[t]he
   judicial task is to interpret the statute Congress has passed to determine whether it displays an
   intent to create not just a private right but also a private remedy.” 532 U.S. at 286. The focus of
   the inquiry is congressional intent underlying the statute at issue. Id. “The factors the court
   must consider include whether the plaintiff is a member of the class for whose special benefit the
   statute was enacted; whether there is any indication of legislative intent to imply a civil remedy
   for the plaintiff; whether it is consistent with the statute’s purpose to allow a private right; and
   whether the cause of action is traditionally relegated to state law.” Cort v. Ash, 422 U.S. 66, 78,
   (1975); see also Royal Bus. Group, Inc. v. Realist, Inc., 933 F.2d 1056, 1060 (1st Cir.1991) (noting
   that these factors “although clearly subordinate to the ‘central inquiry’ into congressional intent
   remain useful [a]s guides to discerning that intent . . .”). The fourth factor is not at issue,
   because immigration is a federal matter. Plyler v. Doe, 457 U.S. 202, 225 (1982). As a result, the
   Court focuses on the first three Cort factors.

           First, the Court must examine the statutory text to determine whether there is rights-
   creating language directed to a class of people that includes Plaintiffs. “[T]he right- or duty-
   creating language of the statute has generally been the most accurate indicator of the propriety of
   implication of a cause of action.” Cannon v. Univ. of Chicago, 441 U.S. 677, 690, n. 13 (1946).
   For example, the Supreme Court found a statute “decree[ing] that ‘no person shall be subjected
   to discrimination’” contains rights-creating language, and, therefore, creates an implied right of
   action. Sandoval, 532 U.S. at 289-90 (citing Cannon, 441 U.S. at 690, n. 13). On the other hand,

           8
           The Court does not consider this argument with respect to ICE. The Government does
   not make it, and Plaintiffs invoke the APA as a vehicle.

    Page 17 of 29                       CIVIL MINUTES—GENERAL                     Deputy Clerk MG
Case 5:18-cv-02604-JGB-SHK
         Case 1:19-cv-11314-PBS
                             Document
                                 Document
                                      101 86-2
                                          Filed 10/24/19
                                                Filed 11/12/19
                                                          Page Page
                                                               18 of 29
                                                                     19 ofPage
                                                                           30 ID #:804



   “a statute that merely describes how the federal government will effectuate or enforce rights
   does not contain rights-creating language.” Sandoval, 532 U.S. at 288-89. Thus, a statute
   “phrased as a directive to federal agencies engaged in the disbursement of public funds” does not
   contain rights-creating language. Universities Research Ass’n, Inc. v. Coutu, 450 U.S. 754, 772.

           The INA provisions here at issue include rights-creating language, with an “an
   unmistakable focus on the benefitted class.” Coutu, 450 U.S. at 772. And Plaintiffs are
   obviously among those for whose benefit the statute was enacted. Section 1229a(b)(4) is entitled
   “[a]lien’s rights in proceeding,” and states that in proceedings, “under regulations of the
   Attorney General,” the noncitizen “shall have the privilege of being represented.” 8 U.S.C. §
   1229a(b)(4)(A). Black’s Law Dictionary defines “privilege” as a “special legal right, exemption,
   or immunity granted to a person or class of persons.” Privilege, Black’s Law Dictionary (11th ed.
   2019). Section 1362 similarly endows a privilege of representation upon “person[s] concerned”
   with removal proceedings. The plain meaning of these provisions is that a class of persons—
   individuals in immigration proceedings—have a “right” or “privilege” to be represented in
   those proceedings by counsel of their choosing and to examine and present evidence on their own
   behalf. Finally, § 1229a(b)(4)(B) states the “person concerned shall have a reasonable
   opportunity to examine . . . [and] present evidence.” 8 U.S.C. § 1229a(b)(4)(B).

           This statutory text does not read as a simple instruction to the Government detailing how
   to enforce or effectuate rights. Nor is this a mere “definitional section,” that cannot be
   construed to create a right of action. Dowling, 479 F. Supp. 1018, 1020 (D. Mass. 1975). The
   provisions are not only rights-creating but are a reiteration of procedural and substantive rights as
   such, to clarify that they apply in immigration proceedings. Biwot v. Gonzales, 403 F.3d 1094,
   1098 (9th Cir. 2005) (explaining that these rights “stem[] from the Fifth Amendment”). The
   rights-creating language is also evident from regulations passed pursuant to these provisions. For
   example, 8 C.F.R. §§ 287.3(c) and 1238.1 both reference a “right” to counsel as well. Sandoval
   emphasized that language in regulations—though not creating rights by itself— may invoke a
   private right of action that Congress created through statutory text. 532 U.S. at 291.

            This language is compelling. Cannon v. University of Chicago, 441 U.S. 677, 690 n. 13
   (1979) (“[T]his Court has never refused to imply a cause of action where the language of the
   statute explicitly conferred a right directly on a class of persons that included the plaintiff in the
   case . . . .). In an abundance of caution, the Court looks also to the INA’s structure to weigh
   Cort’s second and third factors, indicators of legislative intent to imply a cause of action and
   consistency with the statute’s purpose.

           In Transamerica, the Supreme Court examined another statute and noted it is “highly
   improbable that Congress absentmindedly forgot to mention and intended private action.” 444
   U.S. at 20. The INA contains no such explicit right of action. Nevertheless, Plaintiffs argue,
   implied rights of action in the INA have been found before. (Opp. GEO Mot. at 25 (citing Vega
   v. Nourse Farms Inc., 62 F. Supp. 2d 334, 340-41 (D. Mass. 1999) (finding implied right of action
   under statute designed to protect domestic workers); Int’l Union of Bricklayers v. Meese, 616 F.
   Supp. 1387, 1397 n. 8. (N.D. Cal. 1985).) For its part, GEO highlights cases where courts did not

    Page 18 of 29                      CIVIL MINUTES—GENERAL                         Deputy Clerk MG
Case 5:18-cv-02604-JGB-SHK
         Case 1:19-cv-11314-PBS
                             Document
                                 Document
                                      101 86-2
                                          Filed 10/24/19
                                                Filed 11/12/19
                                                          Page Page
                                                               19 of 29
                                                                     20 ofPage
                                                                           30 ID #:805



   imply a cause of action in the INA. (GEO Mot. at 19 (Singh v. Cissna, 2018 WL 4770737, *7
   (E.D. Cal. Oct. 1, 2018); North Jersey Media Group, Inc. v. Ashcroft, 205 F. Supp. 2d 288, 303-
   304 (D.N.J. 2002), rev’d on other grounds, 308 F.3d 198 (3d Cir. 2002); Huiwu Lai v. United
   States, 2018 WL 1610189, at *4 (W.D. Wash. Apr. 3, 2018)).) However, the cases cited by GEO
   are inapposite, as they do not involve statutes with strong rights-creating language.

           The Court discerns from the structure of the INA a Congressional intent to benefit
   people in immigration proceedings and to allow them to enforce these rights. The INA’s primary
   purpose is to assure that the immigration and naturalization of immigrants is carried out in an
   orderly fashion. Collyard v. Washington Capitals, 477 F. Supp. 1247, 1255 (D. Minn. 1979). The
   INA also limits the government’s conduct in deporting immigrants, and reiterates that
   immigrants retain rights during that process, including a right to counsel. Castro-O’Ryan v. U.S.
   Dep’t of Immigration & Naturalization, 847 F.2d 1307, 1312 (9th Cir. 1987) (holding, with
   respect to 8 U.S.C. § 1362 that “Congress wanted to confer a right”). The right appears to be
   integral to the INA’s foundation, because Congress mentions the right in two disparate sections
   of the 1952 immigration code and has declined to substantially modify it since. See Pub. L. No.
   82-414, §§ 242, 292, 66 Stat. 209, 235 (June 27, 1952). A private right of action is therefore
   consistent with this legislative scheme, and directly advances the main purpose of the INA.

           The Court ends its inquiry here, and refrains from considering legislative history when
   statutory text and structure are conclusive. See Sandoval, 532 U.S. 276; Escondido Mutual
   Water Co. v. La Jolla, Rincon, San Pasqual, Pauma, and Pala Bands of Mission Indians, 466 U.S.
   765 (1984) (noting that absent a clearly expressed legislative intention to the contrary, the
   statutory language is to be regarded as conclusive). Plaintiffs may sue to enforce the right to
   counsel provision.

                    c.    Right to Access Counsel under 8 U.S.C. §§ 1229a(b)(4)(A) and 1362

           To state a claim under § 1229 involving access to counsel, unrepresented plaintiffs must
   sufficiently allege conditions that are “tantamount to denial of counsel,” Biwot, 403 F.3d at
   1099-1100. On this question, the parties debate the impact of Lyon v. U.S. Immigration and
   Customs Enforcement, 171 F. Supp. 3d 961, 965 (N.D. Cal. 2016). Lyon was a summary
   judgment decision in which the plaintiffs failed to present evidence that telephone restrictions
   alone were “tantamount to denial of counsel.” 171 F. Supp. 3d at 975 (quoting Biwot, 403 F.3d
   at 1099). Whereas plaintiffs in Lyon alleged only overly restrictive telephone policies, Plaintiffs
   allege restrictions on telephone access as well as difficulty with legal mail, in-person meetings,
   and numerous other obstacles. The cumulative nature of the hindrances alleged permits the
   Court to distinguish Lyons and to reasonably infer that the conditions of confinement alleged, if
   true, were tantamount to the denial of counsel. (FAC ¶¶ 23-24, 32-39, 44-45, 105, 144 (alleging
   Torres’s eight calls to seek an attorney could not be completed due to the positive acceptance
   requirement, and that Tenghe and Nsinano could not retain attorneys).)

           Represented plaintiffs in a conditions case face a less stringent obligation. To state a
   claim, they must allege Defendants’ conduct interfered with “established, on-going attorney-

    Page 19 of 29                     CIVIL MINUTES—GENERAL                        Deputy Clerk MG
Case 5:18-cv-02604-JGB-SHK
         Case 1:19-cv-11314-PBS
                             Document
                                 Document
                                      101 86-2
                                          Filed 10/24/19
                                                Filed 11/12/19
                                                          Page Page
                                                               20 of 29
                                                                     21 ofPage
                                                                           30 ID #:806



   client relationship[s].” Comm. of Cent. Am. Refugees v. INS, 795 F.2d 1434, 1439 (9th Cir.
   1986); accord Arroyo 2019 WL 2912848 at *17; Orantes-Hernandez v. Meese, 685 F. Supp. at
   1509; Orantes-Hernandez v. Thornburgh, 919 F.2d at 566 (finding plaintiffs sufficiently alleged
   actions that “interfere[d] with established attorney-client relationships”). Plaintiffs assert that
   when they retained counsel for certain proceedings, Defendants would “impede [] vital attorney-
   client exchanges by limiting the means by which detained noncitizens and attorneys . . . can
   communicate confidentially.” (FAC ¶ 154). This allegation is not specific to any particular
   Plaintiff, except Nsinano. He alleges interference with an established attorney-client relationship
   while he was held at an OCSD facility, (id. ¶ 54), but has standing only with respect to ICE.
   Tenghe and Torres do not sufficiently allege interference with an established attorney-client
   relationship. Accordingly, Tenghe and Torres have “unrepresented” individual claims against
   both Defendants. Nsinano does not have standing regarding his treatment while unrepresented
   at Adelanto. But he states a “represented” individual claim, against Federal Defendants only.

         Federal Defendants argue that Plaintiffs’ statutory claims fail because they were never
   forced to proceed without counsel. (DHS Mot. at 15.) Defendants cite normal PFR channel
   cases to support this position. (Id. (citing Montes-Lopez v. Holder, 694 F.3d 1085, 1089-1090
   (9th Cir. 2012); Tawadrus v. Ashcroft, 364 F.3d 1099, 1105 (9th Cir. 2004); Castro-O’Ryan v.
   INS, 847 F.2d 1307, 1312-1314 (9th Cir. 1987).) In each of these cases, the Ninth Circuit
   concluded that an IJ violated a noncitizen’s statutory right to counsel under §§ 1229a(b)(4)(A)
   and 1362, typically by denying a continuance, forcing the noncitizen to proceed without counsel,
   or incorrectly concluding the immigrant had waived that right. (Id.) Federal Defendants infer
   from this line of cases that they cannot have violated Plaintiffs’ statutory rights, because a
   necessary element of each case is a mistaken decision by the IJ which impacted the proceeding.

         The Court rejects this argument. Even if an IJ granted infinite continuances, the statutory
   rights would never be realized if an immigrant’s custodians could effectively block access to
   counsel. The right to counsel would be meaningless if indefinite continuances were the remedy.
   And caselaw suggests the right to counsel codified in the INA extends beyond the removal
   proceeding itself. See Orantes-Hernandez v. Thornburgh, 919 F.2d 549, 554 (9th Cir. 1990);
   County of Nevada v. Superior Court, 236 Cal. App. 4th 1001, 1007 (2015); Orantes-Hernandez v.
   Meese, 685 F. Supp. 1488, 1509 (C.D. Cal. 1988). In Thornburgh, for example, the Ninth Circuit
   upheld a district court’s permanent injunction dealing with the “right to consult with counsel.”
   919 F.2d at 564. The Thornburgh Court noted that regulations adopted to effectuate 8 U.S.C. §
   1362 required not only IJs but immigration officials to take measures to protect the right,
   including providing notice of the right to counsel. Id.9


           9
            The Ninth Circuit upheld the injunction, in part because authorities maintained faulty
   service provider lists, and this was only “the first of numerous obstacles, the cumulative effect of
   which was to prevent aliens from contacting counsel and receiving any legal advice.” 919 F.2d at
   565. Similarly, detainee access to telephones was “severely limited due to time restrictions” and
   the “system of informing detainees of attorneys’ phone calls was not reliable.” 919 F.2d at 566.


    Page 20 of 29                     CIVIL MINUTES—GENERAL                       Deputy Clerk MG
Case 5:18-cv-02604-JGB-SHK
         Case 1:19-cv-11314-PBS
                             Document
                                 Document
                                      101 86-2
                                          Filed 10/24/19
                                                Filed 11/12/19
                                                          Page Page
                                                               21 of 29
                                                                     22 ofPage
                                                                           30 ID #:807



         Nor need Plaintiffs allege conditions that “have prejudiced Plaintiffs by forcing them to
   appear pro se at a substantive hearing.” (DHS Mot. at 16.) Plaintiffs do not seek direct or
   indirect review of an IJ decision, or of any aspect of any removal proceeding. If they did, as
   previously discussed, the claims would come closer to the removal process and would risk being
   swept into § 1252’s jurisdictional channel. Defendants also ignore that the right to access
   counsel begins before any court proceeding, with notices from the agency to the immigrant and
   with the detention itself.10

           Federal Defendants’ motion to dismiss Plaintiffs’ §§ 1229a(b)(4)(A) and 1362 claims is
   DENIED. GEO’s request to dismiss these claims is GRANTED with respect to Nsinano’s
   injunctive claims and DENIED in all other respects.

                    d.    Right to Examine and Present Evidence under § 1229a(b)(4)(B)

           The second part of Plaintiffs’ INA claim invokes the right to examine and present
   evidence under 8 U.S.C. § 1229a(b)(4)(B). The standard here will be the same: Plaintiffs must
   sufficiently allege conditions (here, related to difficulty gathering and presenting evidence) that
   are “tantamount to denial of counsel.” Biwot, 403 F.3d at 1099-1100.

           Both Defendants emphasize that the evidence provision only requires them to provide
   resources for Plaintiffs to have a “reasonable opportunity” to present evidence. (DHS Reply at
   17; GEO Mot. at 15.) They state the telephone practices Plaintiffs allege have at most an
   attenuated effect on statutory rights, and so are insufficient to sustain a claim. (DHS Mot. at 27.)
   Federal Defendants lean on Hopper v. Melendez, for this argument. 2007 WL 4111366, at *7-8
   (W.D. Wash. Nov. 16, 2007). The facts of that case distinguish it from this action, however. In
   Melendez the court rejected an “unfettered or unlimited right” to confidential calls in the face of
   a single detainee’s insistence that 169 numbers be placed on the free call list. Id. at *8. In
   contrast, Plaintiffs do not seek an unfettered or unlimited access to telephones for evidence-
   gathering but ask at minimum that Defendants undertake to comply with detention standards, for
   example, by “provid[ing] detained noncitizens the ability to make private, unmonitored,
   unrecorded legal telephone calls.” (FAC at 57.)

         Federal Defendants next argue that the statutory right to a full and fair hearing and to a
   “reasonable opportunity” to present evidence is violated only if the proceeding was so
   “fundamentally unfair” that the immigrant is “prevented from reasonably presenting his case.”
   Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 200) (citing PFR decision reviewing an

           10
            See, e.g., 8 U.S.C. § 1229(b)(1) (“In order that an alien be permitted the opportunity to
   secure counsel before the first hearing date . . . the hearing date shall not be scheduled earlier
   than 10 days after the service of the notice to appear . . .”) (emphasis added); 8 C.F.R. § 287.3(c)
   (providing that an immigrant arrested without a warrant must be notified of her “right to be
   represented at no expense to the Government”); 8 U.S.C. § 1228(a) (requiring the agency, while
   removing immigrants with certain convictions, to “make reasonable efforts” to ensure “access to
   counsel and right to counsel under [8 U.S.C. § 1362] are not impaired.”).

    Page 21 of 29                     CIVIL MINUTES—GENERAL                        Deputy Clerk MG
Case 5:18-cv-02604-JGB-SHK
         Case 1:19-cv-11314-PBS
                             Document
                                 Document
                                      101 86-2
                                          Filed 10/24/19
                                                Filed 11/12/19
                                                          Page Page
                                                               22 of 29
                                                                     23 ofPage
                                                                           30 ID #:808



   uncounseled proceeding). Colmenar also explains that before reversing a BIA decision, a court
   must be satisfied the plaintiff has demonstrated prejudice. Id.; see also Lianhua Jiang v. Holder,
   754 F.3d 733, 741 (9th Cir. 2014).

           The Court emphasizes it is not called upon to review the fundamental fairness of any
   particular hearing. As a result, Plaintiffs need not allege prejudice. Even if they did, the
   “potential[]” for prejudice, Biwot, 403 F.3d at 1100, can be inferred at the pleading stage.
   Plaintiffs and other detainees are housed in Adelanto because they face the possibility of removal,
   and Plaintiffs allege Defendants’ actions or inaction impedes their ability to properly present
   evidence. (FAC ¶¶ 22, 158-9, 164.) They also allege generally11 that Defendants “restrict
   noncitizens’ ability to conduct calls necessary to obtain witness affidavits and declarations” and
   block them from obtaining key evidence from administrators, police departments, hospitals,
   schools, and nongovernmental organizations. (FAC ¶¶ 103, 162.) They allege Defendants fail to
   keep phone service active, neglect to repair inoperable phones, and do not provide service to all
   countries. (FAC ¶¶ 117-19.) Plaintiffs claim that legal mail policies also obstruct their ability to
   gather (and by implication, present) evidence and put them at risk of procedural defaults. (FAC
   ¶ 135.)

         Federal Defendants’ motion to dismiss Plaintiffs’ § 1229a(b)(4)(B) claim is DENIED.
   GEO’s request to dismiss this claim is GRANTED with respect to Nsinano’s injunctive claim
   and DENIED in all other respects.

           3.       Procedural Due Process (Second Cause of Action)

           Like the INA provisions, the Due Process Clause of the Fifth Amendment requires that
   noncitizens be permitted to retain counsel of their choice at no expense to the government,
   Baltazar-Alcazar v. I.N.S., 386 F.3d 940, 944 (9th Cir. 2004), and establishes a right to a full and
   fair hearing in removal cases, Colmenar, 210 F.3d at 971. Having found sufficiently alleged
   violations of statutory rights, the Court also finds Plaintiffs sufficiently allege Due Process
   violations. Biwot, 403 F.3d at 1098 (noting the statutory provisions “codif[y]” rights “rooted in
   the Due Process Clause”).

           11
              Beyond these generalized assertions, Tenghe alleges he could not obtain tax documents
   needed to establish sponsorship, resulting in “material[] and demonstrabl[]e harm [to him] and
   his ability to present his asylum claim.” (FAC ¶¶ 37-38.) Nsinano alleges his asylum application
   and BIA appeal were rejected in large part due to conditions at Defendants’ facilities, which
   prevented him from gathering supporting documents on past persecution and country conditions.
   (FAC ¶ 46.) Nsinano also alleges ICE prevented him from making international calls to human
   rights organizations to obtain evidence to establish his claims and represent himself, and that on
   “multiple occasions” he could not file evidence with the immigration court or BIA. (FAC ¶¶
   48-49) (citing specific instances.) Torres was required to gather evidence without an attorney
   and could not access many of the documents needed because of Defendants’ policies. (FAC ¶¶
   26-27.) Considering these exhaustive and specific pleadings, the Court determines that all three
   individual Plaintiffs sufficiently allege violations of 8 U.S.C. § 1229a(b)(4)(B).

    Page 22 of 29                     CIVIL MINUTES—GENERAL                        Deputy Clerk MG
Case 5:18-cv-02604-JGB-SHK
         Case 1:19-cv-11314-PBS
                             Document
                                 Document
                                      101 86-2
                                          Filed 10/24/19
                                                Filed 11/12/19
                                                          Page Page
                                                               23 of 29
                                                                     24 ofPage
                                                                           30 ID #:809




           Defendants again contend that Plaintiffs’ allegations do not support an inference of
   prejudice and cite authority where courts have held that prejudice is required to reverse an
   administrative proceeding. (DHS Mot. at 29 (citing Tawadrus, 364 F.3d at 1105; Castro-O’Ryan
   v. U.S. Dep’t of Immigration & Naturalization, 847 F.2d 1307, 1313 (9th Cir. 1987).) The Court
   rejects this argument here as well. Plaintiffs do not seek to reverse any decision by an IJ or the
   BIA, so prejudice is not a requirement. See Comm. of Cent. Am. Refugees v. I.N.S., 795 F.2d at
   1439 (noting a significant burden on the attorney-client relationship, without a showing of
   underlying prejudice to the removal proceedings, may be sufficient to establish a legal injury
   sufficient to justify injunctive relief). Even if prejudice is required, Plaintiffs sufficiently allege
   potential prejudice at the pleading stage.

           Federal Defendants’ motion to dismiss individual Plaintiffs’ procedural due process claim
   is DENIED. GEO’s motion to dismiss this claim is GRANTED with respect to Nsinano’s
   injunctive claims and DENIED in all other respects.

           4.       Substantive Due Process (Third Cause of Action)

           Plaintiffs’ third claim for relief is that their conditions of confinement are so excessive as
   to be punitive, in violation of their substantive due process rights. (FAC ¶¶ 167-70, 195-98). See
   Jones v. Blanas, 393 F.3d 918, 931 (9th Cir. 2004) (holding civil detainees cannot be subjected to
   punitive conditions of confinement).

            Plaintiffs and Federal Defendants agree that civil detainees retain greater liberty
   protections than criminal pretrial detainees and prisoners, but they disagree how the Court
   should ascertain at what point conditions become punitive. (DHS Mot. at 32; Opp. DHS Mot. at
   27-28.) In the controlling case, Jones, the restrictions imposed on a civil detainee, including
   limitations on phone calls and visitation, were more restrictive than those imposed on a jail’s
   general population. 393 F.3d at 934. Faced with these operative facts, the Ninth Circuit held
   that if a civil detainee is not afforded “more considerate” treatment, 393 F.3d at 934 (citing
   Youngberg v. Romeo, 457 U.S. 307, 321-22 (1982)), this creates a rebuttable presumption of
   punitiveness, which defendants may counter by offering legitimate, non-punitive justifications for
   the restrictions. Id.

            GEO moves to dismiss this claim, because Plaintiffs do not sufficiently allege any punitive
   or excessive restriction. (GEO Mot. at 24.) Federal Defendants emphasize that they may impose
   certain restrictions on the liberty of immigration detainees pursuant to legitimate government
   interests in security and facility management. (DHS Mot at 20-21 (referencing Jones, 393 F.3d at
   932, Valdez v. Rosenbaum, 302 F.3d 1039, 1046 (9th Cir. 2002).) They argue Plaintiffs must
   show alleged restrictions are “in fact” excessive as compared to their administrative purpose.
   (Id. at 21-22 (citing Jones, 393 F.3d at 933-34).)

         Plaintiffs’ allegations are sufficient to create a presumption of punitiveness. They claim
   Defendants do not grant them more considerate treatment than that typically afforded non-

    Page 23 of 29                      CIVIL MINUTES—GENERAL                         Deputy Clerk MG
Case 5:18-cv-02604-JGB-SHK
         Case 1:19-cv-11314-PBS
                             Document
                                 Document
                                      101 86-2
                                          Filed 10/24/19
                                                Filed 11/12/19
                                                          Page Page
                                                               24 of 29
                                                                     25 ofPage
                                                                           30 ID #:810



   immigration detainees: restrictions at Adelanto on immigrants’ telephone and visitation access
   are allegedly “similar, if not identical, to restrictions imposed on pre-trial detainees and
   convicted prisoners.” (FAC ¶¶ 67, 170.) Plaintiffs also make detailed allegations regarding
   access to counsel, and assert these conditions are not more considerate than those at pretrial and
   prison facilities. (Id. ¶¶ 169-70.) Plaintiffs incorporate by reference a 147-page public report by
   the California Department of Justice, (id. at 54 n.30), which enumerates obstacles to retaining
   and communicating with counsel and to self-representation at facilities including Adelanto, see
   California Department of Justice, Immigration Detention in California, at iv, 125-128 (February
   2019). Exhibit E to the Complaint provides a criminal pretrial comparator for the conditions
   alleged at Adelanto by listing telephone procedures required in that setting. (Compare Ex. E,
   Dkt. No. 62-5 at 3-5 (noting inmates may correspond confidentially, that three calls are available
   in the first three hours after arrest, that non-collect calls are available in many holding cells, that
   parents may make additional calls to arrange for child care, that that phones are available in
   housing areas, tanks, and roof recreation areas, that non-collect calls may be approved, and that
   phone calls may be recorded and monitored), with FAC ¶¶ 32-36, 44, 88-92, 93-98, 100-06.) As
   a result, Plaintiffs sufficiently allege conditions at Adelanto and policies by ICE that are not
   “more considerate” than at criminal facilities.

           Moreover, at the pleading stage, Defendants could only rebut the presumption by
   referencing assertions in the FAC or by reference to judicially noticeable material showing the
   detainees are treated better than prisoners. Defendants do not attempt to do so, and so fail to
   rebut the presumption. The only potential non-punitive justification offered is that Defendants
   are required by statute to maintain a secure facility for certain immigrants, pending the outcome
   of their proceedings. (DHS Mot. at 31 (citing 8 U.S.C. § 1231(g)(1)’s requirement that ICE
   arrange for appropriate places of detention).) However, as the Ninth Circuit recognized in Jones,
   “a bare assertion of the requirement of keeping [] detainees . . . will not suffice” to rebut the
   presumption of punitiveness. Id.

           Having raised an unrebutted presumption of punitiveness, Plaintiffs successfully plead a
   substantive due process claim. But they also satisfy Jones’s alternative test by sufficiently
   alleging that the restrictions are “employed to achieve objectives that could be accomplished in
   so many alternative and less harsh methods.” Jones, 393 F.3d at 932 (quoting Hallstrom v. City
   of Garden City, 991 F.2d 1473, 1484 (9th Cir. 1993)). Plaintiffs argue that the conditions at
   Adelanto are in excess of restrictions in the PBNDS, (FAC at 27 n.6 (incorporating by reference
   the PBNDS)), which offer an example of less restrictive alternative measures. Compare 2011
   PBNDS at 386, with (FAC ¶¶ 32-36, 44, 88-92, 93-98, 100-06). These allegations, too, are
   sufficient to state a claim that the conditions at Adelanto are unduly restrictive in violation of
   due process.

           Federal Defendants’ motion to dismiss individual Plaintiffs’ substantive due process
   claim is DENIED. GEO’s motion to dismiss this claim is GRANTED with respect to Nsinano’s
   injunctive claim and DENIED in all other respects.

   //

    Page 24 of 29                      CIVIL MINUTES—GENERAL                        Deputy Clerk MG
Case 5:18-cv-02604-JGB-SHK
         Case 1:19-cv-11314-PBS
                             Document
                                 Document
                                      101 86-2
                                          Filed 10/24/19
                                                Filed 11/12/19
                                                          Page Page
                                                               25 of 29
                                                                     26 ofPage
                                                                           30 ID #:811



           5.       Organizational Plaintiffs’ First Amendment Claim (Fourth Cause of Action)

           Organizational Plaintiffs claim their employee or member attorneys’ rights to freedom of
   speech, expression, and association are violated by the conditions at Defendants’ facilities, which
   limit and deter them from meeting clients and deprive them of means of communication. (FAC
   ¶¶ 199-203.)

           Federal Defendants move to dismiss this claim, because restrictions on communications
   with detained clients are subject to rational basis review, and if the restrictions are reasonable, the
   First Amendment is not violated. (DHS Mot. at 34.) To bolster this argument, they reference
   Bell v. Wolfish, 441 U.S. 520 at 550-51 (1979). Bell concluded that a restriction on prisoners’
   receipt of hardback books did not unlawfully restrict their First Amendment right as the ban
   operated in a content-neutral fashion. Id. Bell is not applicable to the attorney organizations’
   First Amendment claim. The case stands generally for the rule that the constitutional rights of
   prisoners may be limited pursuant to legitimate institutional goals and objectives, including order
   and security. 441 U.S. at 546-57. However, Bell did not touch on the First Amendment rights of
   attorneys vis-à-vis potential or actual clients. The restrictions alleged in the FAC clearly
   implicate the rights of the non-detained as well. Moreover, individual Plaintiffs are in
   immigration detention, not criminal pretrial detention or prison.

          GEO, in turn, argues that organizational Plaintiffs do not establish a right to communicate
   with potential or actual clients who are detained, because precedent upon which they rely only
   deals with lawyers’ rights in other (non-detention) contexts. (GEO Mot. at 22 (critiquing the
   FAC’s citation of Legal Services Corp. v. Velazquez, 531 U.S. 533 (2001); In re Primus, 436 U.S.
   412 (1978); Nat’l Ass’n for Advancement of Colored People v. Button, 371 U.S. 415 (1963)).

           Plaintiffs respond that authority cited in the FAC as well as other authority establish the
   contours of the First Amendment right at issue: to speak with someone if they may need legal
   assistance. (Opp. DHS Mot. at 30 (also citing Holder v. Humanitarian Law Project, 561 U.S. 1,
   27-28, 38 (2010); Procunier v. Martinez, 416 U.S. 396, 408-09 (1974), overruled by Thornburgh
   v. Abbott, 490 U.S. 401 (1989).) In addition, Plaintiffs argue that content-neutral restrictions
   such as those alleged are subject to intermediate scrutiny, Mothershed v. Justices of Supreme
   Court, 410 F.3d 602, 610 (9th Cir. 2005); Honolulu Weekly, Inc. v. Harris, 298 F.3d 1037, 1043
   (9th Cir. 2002). In Mothershed, the Ninth Circuit held that Arizona could impose time, place,
   and manner restrictions on the First Amendment right to consult with an attorney, so long as the
   restrictions were “reasonable.” 410 F.3d at 611. The court deemed the restrictions reasonable if
   they were “justified without reference to [content], . . . [were] narrowly tailored to serve a
   significant governmental interest, and . . . [left] open ample alternative channels for
   communication of the information.” Id. (quoting Kuba v. 1–A Agric. Ass’n, 387 F.3d 850, 858
   (9th Cir.2004)).

           In their Reply, Defendants add an argument that because detention centers are nonpublic
   fora, any governmental decision regarding access to the facility need only be reasonable and
   viewpoint neutral. (DHS Reply at 16.) The Court need not consider arguments raised for the

    Page 25 of 29                      CIVIL MINUTES—GENERAL                        Deputy Clerk MG
Case 5:18-cv-02604-JGB-SHK
         Case 1:19-cv-11314-PBS
                             Document
                                 Document
                                      101 86-2
                                          Filed 10/24/19
                                                Filed 11/12/19
                                                          Page Page
                                                               26 of 29
                                                                     27 ofPage
                                                                           30 ID #:812



   first time in the Reply. See Zango, Inc. v. Kaspersky Lab, Inc., 568 F.3d 1169, 1177 n.8 (9th Cir.
   2009) (“[A]rguments not raised by a party in an opening brief are waived.”). The Court
   nonetheless observes that the time, place, and manner precedent cited by Federal Defendants
   focus on physical access to government facilities by members of the general public engaging in
   expressive acts like speech and protest.12 But these cases are inapposite, because the attorney
   organizations are claiming a right to associative conduct with their clients and potential clients via
   telephone and mail, as well as through physical access to private meeting spaces.

            The Court therefore applies the intermediate scrutiny standard in Mothershed, 410 F.3d
   at 611, and concludes that Plaintiffs’ allegations are sufficient to state a First Amendment
   violation. Plaintiffs allege that Defendants’ policies on attorney consultation and communication
   are more restrictive than the PBNDS on attorney visitation and telephone requests, (FAC ¶¶ 96,
   97, 101, 108, 120). As a result, the FAC alleges less restrictive alternative policies. Second,
   Plaintiffs allege restrictions on visitation, legal mail, as well as on attorney calls, and so
   sufficiently plead a lack of alternate means of communication. (FAC ¶¶ 6, 13, 37, 38, 41, 51, 54
   130-35 (mentioning restrictions on email, mail, visitation, and telephones).)

        Defendants’ motion to dismiss organizational Plaintiffs’ First Amendment claim is
   DENIED.

           6.       Individual Plaintiffs’ First Amendment Claim (Fifth Cause of Action)

          Individual Plaintiffs also claim their First Amendment right to communicate with the
   outside world—including to make calls, send letters, and receive visitors—and their rights to hire



           12
              Defendants do not identify any precedent applying this line of First Amendment cases
   to uphold restrictions on attorney access to detainees by remote means such as telephone and
   mail. Furthermore, there is a history of prisons and jails permitting access for attorney
   consultations, and for other purposes such as family visitation. In this respect, detention center
   visitation rooms, if not detention centers generally, are more akin to a limited than a nonpublic
   forum.
            For First Amendment purposes, “limited public fora” are property limited to use by
   certain groups or dedicated solely to discussion of certain subjects. Reza v. Pearce, 806 F.3d 497
   (9th Cir. 2015) (referencing Pleasant Grove City, Utah v. Summum, 555 U.S. 460, 470 (2009)).
   Restrictions on expressive conduct in such places must be viewpoint neutral and reasonable “in
   light of the purpose being served by the forum” taking into account “whether the restrictions
   imposed leave open alternative channels of communication.” Id. at 504. This standard
   approximates the intermediate scrutiny Plaintiffs argue should apply under Mothershed. In
   addition, the nature of the forum here, detention center visitation areas, is historically compatible
   with the type of association—private attorney consultations—in which Plaintiffs allege they
   could not engage.


    Page 26 of 29                     CIVIL MINUTES—GENERAL                        Deputy Clerk MG
Case 5:18-cv-02604-JGB-SHK
         Case 1:19-cv-11314-PBS
                             Document
                                 Document
                                      101 86-2
                                          Filed 10/24/19
                                                Filed 11/12/19
                                                          Page Page
                                                               27 of 29
                                                                     28 ofPage
                                                                           30 ID #:813



   and consult with an attorney and receive sealed legal mail,13 are infringed by overly-restrictive
   conditions of confinement. (FAC ¶¶ 204-10.) Federal Defendants argue Plaintiffs fail to allege
   an outright ban on communication and fail to allege the conditions are unreasonable or unrelated
   to a legitimate government interest. (DHS Mot. at 23 (citing Valdez v. Rosenbaum, 302 F.3d
   1039, 1049 (9th Cir. 2002)).)

           Valdez defines the contours of the constitutional right as “the right to communicate with
   persons outside prison walls” and notes that “[u]se of a telephone provides a means of exercising
   this right.” 302 F.3d at 1048. Valdez then applies the “reasonableness” test from Turner v.
   Safley, 482 U.S. at 89, to the alleged restrictions. This test requires that limits on constitutional
   rights of prisoners be “reasonably related to legitimate penological interests.” Id. The second
   and fourth Turner factors are whether “there are alternative means” of exercising the right and
   whether “there are obvious, easy alternatives to the restriction showing it is an exaggerated
   response to prison conditions.” Turner, 482 U.S. at 89-90. Presumably these are the factors the
   government believes require an allegation of an outright communication ban. The first and third
   Turner factors are whether there is a rational connection between the restrictions and the
   government interest put forward, and whether providing the accommodations requested would
   have a negative impact on the facility and on the allocation of resources. Id.; Valdez, 302 F.3d at
   1049.

           Applying the Turner factors, the Court concludes Plaintiffs have sufficiently alleged
   unreasonable restrictions on their right to communicate with the outside world. With regard to
   the second factor, alternate means, Plaintiffs allege widespread restrictions not only to telephone
   use and access but to their ability to communicate by other methods, including by email, (FAC ¶
   6), mail, (id. ¶¶ 6, 13, 37, 38, 51, 130-35) and in-person legal visits, (id. ¶¶ 6, 13, 41, 54). They
   claim these restrictions further hinder their ability to contact non-attorney outsiders, including
   courts, potential experts, and relatives. (Id. ¶¶ 15, 93-119) .

           With regard to the fourth factor, a lack of obvious alternatives suggesting an exaggerated
   response by the facility, Plaintiffs sufficiently allege that the PBNDS provide less restrictive
   policies that would allow them to exercise their communication rights and would also satisfy
   legitimate government interests in order and security.

           Taking the first and third Turner factors next, the Court discerns only a weak connection
   between the alleged restrictions and legitimate security concerns. Nothing on the face of the
   FAC that suggests the requested relief, or less restrictive alternatives suggested by Plaintiffs,
   would negatively impact Defendants. As a result, Plaintiffs have successfully plead a violation of
   the right recognized in Valdez to communicate with the outside world.

           Plaintiffs also claim their right to hire and consult an attorney has been violated, and argue
   that burdens on this right are subject to intermediate scrutiny. (Opp. DHS Mot. at 29 (citing

           13
         Plaintiffs state they are no longer pursuing a theory under the Petition Clause. (Opp.
   DHS Mot. at 28 n.13.)

    Page 27 of 29                     CIVIL MINUTES—GENERAL                        Deputy Clerk MG
Case 5:18-cv-02604-JGB-SHK
         Case 1:19-cv-11314-PBS
                             Document
                                 Document
                                      101 86-2
                                          Filed 10/24/19
                                                Filed 11/12/19
                                                          Page Page
                                                               28 of 29
                                                                     29 ofPage
                                                                           30 ID #:814



   Mothershed, 410 F.3d at 611; DeLoach, 922 F.2d at 620).) Defendants do not contest the
   sufficiency of Plaintiffs’ allegations as to the right to hire and consult an attorney or the right to
   receive sealed legal mail. As a result, the Court does not consider whether the First Amendment
   claims under these alternate theories fail.

           Federal Defendants’ motion to dismiss individual Plaintiffs’ First Amendment claim is
   DENIED. GEO’s motion to dismiss this claim is GRANTED with respect to Nsinano’s
   injunctive claim and DENIED in all other respects.

           7.       APA Claim (Sixth Cause of Action)

           Finally, Plaintiffs claim that Federal Defendants violate the Administrative Procedure Act
   (“APA”) by failing to follow their own rules in the PBNDS. (FAC ¶¶ 211-215.) As an alternate
   APA violation, Plaintiffs claim Federal Defendants are not acting “in accordance with law,” by
   violating attorney access requirements in the INA and Constitution. (Id.)

            The APA provides for judicial review of final agency actions. 5 U.S.C. §§ 702, 706. A
   reviewing court shall “hold unlawful and set aside agency action, findings, and conclusions found
   to be . . . arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law . . .
   .” 5 U.S.C. § 706(2)(A). An agency’s failure to comply with its own procedures is “arbitrary,
   capricious” conduct violating the APA. Id.; United States ex. rel. Accardi v. Shaughnessy, 347
   U.S. 260, 267 (1954); see also Morton v. Ruiz, 415 U.S. 199, 235 (1974) (applying Accardi to an
   internal IRS manual, and holding the APA requires agencies to follow internal procedures even
   when the procedures are “more rigorous than otherwise would be required.”); Alcaraz v. INS,
   348 F.3d 1150, 1162 (9th Cir. 2004) (recognizing Accardi extends beyond formal regulations).

            Two conditions must be satisfied for an agency action to be “final.” First, the action
   must mark the “consummation” of the agency’s decision-making process. Second, the action
   must be one by which rights and obligations have been determined or from which legal
   consequences flow. Bennett v. Spear, 520 U.S. 154, 177–78 (1997). Defendants dispute only the
   first requirement for final agency action, (DHS Mot. at 36). The Court assumes that the rights of
   detainees and obligations of detention contract facilities would flow from any agency action
   regarding detention standards compliance and enforcement.

           Taken as true, Plaintiffs’ allegations state a final agency action by ICE that implicates the
   doctrine in Accardi that it is incumbent upon agencies to follow their own rules. One final
   agency action alleged is non-compliance with the PBNDS. The action is evident from Plaintiffs’
   incorporation of a DHS Office of the Inspector General (OIG) report. After examining this
   report, in combination with allegations within the four corners of the FAC, the Court infers an
   allegation that ICE was and is engaged in numerous agency decision-making processes regarding
   PBNDS enforcement and compliance at Adelanto. (FAC ¶ 169 (citing DHS Office of the
   Inspector General, Management Alert—Issues Requiring Action at the Adelanto ICE Processing
   Center in Adelanto, CA, OIG-18-86 at 9 (Sept. 27, 2018) (“OIG Report”).)



    Page 28 of 29                      CIVIL MINUTES—GENERAL                         Deputy Clerk MG
Case 5:18-cv-02604-JGB-SHK
         Case 1:19-cv-11314-PBS
                             Document
                                 Document
                                      101 86-2
                                          Filed 10/24/19
                                                Filed 11/12/19
                                                          Page Page
                                                               29 of 29
                                                                     30 ofPage
                                                                           30 ID #:815



            The Court concludes there is a final agency decision based on three factual allegations.
   First, the OIG’s 2018 “unannounced visit” to Adelanto “identified serious violations [of the
   PBNDS],” and made several recommendations on how to bring the facility into compliance.
   OIG Report at 2. ICE replied to the recommendations by noting it “ha[d] scheduled a contractor
   to inspect the Adelanto ICE Processing Center, beginning October 10, 2018” and that the
   “inspection [was] intended to gauge compliance with the 2011 PBNDS.” OIG Report at 12.
   Second, ICE noted it would undertake an additional “Special Assessment Review” in specific
   response to the OIG’s alert, implying that the first contracted inspection was routine and had
   been scheduled before the alert. Id. ICE stated the actions would be completed by January 31,
   2019. Id. Finally, although the actions would not have been final at the time the action began,
   the OIG “reviewed documentation from previous ICE inspections.” Id. at 10.

           From these three references to ongoing and past agency inspections of Adelanto, the
   Court finds an allegation that ICE regularly initiates and concludes PBNDS-compliance reviews.
   Because Plaintiffs allege that the PBNDS are contractually binding, the Court determines that
   any past or ongoing non-compliance at Adelanto is allegedly the result of an agency decision not
   to enforce the terms of its contract. As a result, Plaintiffs have sufficiently alleged a final agency
   action. And because they point to conditions at Adelanto falling well below the PBNDS
   minimum, they state an APA violation. Compare 2011 PBNDS at 386, with (FAC ¶¶ 32-36, 44,
   88-92, 93-98, 100-06).

           Federal Defendants’ motion to dismiss the APA claim is therefore DENIED.

                                         IV.     CONCLUSION

          Based on the foregoing, the Court DENIES Federal Defendants’ motion to dismiss. The
   Court GRANTS GEO’s motion to dismiss Plaintiff Nsinano’s injunctive claims and DENIES
   GEO’s motion to dismiss in all other respects.

           IT IS SO ORDERED.




    Page 29 of 29                      CIVIL MINUTES—GENERAL                        Deputy Clerk MG
